Fletcher, Chief Justice.
Lewis Madison Groover appeals from a jury verdict entered in his divorce from Suzanne Ferrell Groover. We affirm.
The parties were married in 1973 and Husband filed for divorce in 2003. The parties resorted to a jury trial to resolve the monetary issues in their divorce. The jury awarded Wife $222,000 in lump sum alimony, payable over 15 years, the marital home, subject to an approximately $23,000 mortgage, the contents of the marital home, *508a car, and her separate property, which consisted of substantial assets inherited from her father. Husband was awarded acreage in Ludowici, Georgia, which had been purchased with marital funds, several trucks, farm equipment, and his separate property, which consisted of substantial assets inherited from his mother. The parties were each awarded their own retirement accounts. Husband was held responsible for about $91,000 in marital debt from a failed business venture and Wife was held responsible for about $6,500 in marital debt from retail credit cards. The trial court awarded Wife $50,000 in attorney’s fees. Husband’s application to appeal was granted under this Court’s Pilot Project.1
1. Husband contends that the trial court erred in admitting evidence of payments he voluntarily made to Wife after 1995 when he claimed the parties separated. Evidence of post-separation voluntary payments is inadmissible under McEachern v. McEachern.2 How-ever, the parties disputed the date of separation and therefore this fact was for the jury to decide. The trial court instructed the jury that they were to decide when the separation occurred and were not to consider any payments made after that date. With the date of separation a matter of dispute, it was not error for the trial court to admit evidence of payments made prior to the date of separation as contended by Wife.
2. Husband also contends that it was error to allow Wife to testify regarding her attorney’s fees in front of the jury. OCGA § 19-6-2 permits the trial court in a divorce and alimony case to exercise its discretion and award attorney’s fees after considering the financial condition of the parties. Because the award of attorney’s fees is a matter for the trial court and not the jury, we agree that it is error to permit a party to testify about attorney’s fees in front of the jury.3 However, we are unable to conclude from a review of the lengthy record that the limited testimony about fees warrants the grant of a new trial.
3. Husband contends that the trial court erred in admitting evidence of estimates prepared by contractors for repairs Wife claimed were needed on the marital home. The estimates were hearsay because the preparers of the estimates did not testify. Nevertheless, we conclude their admission was harmless because the jury required Wife to be responsible for whatever repairs were required.
*5094. Husband contends that the trial court improperly excluded Husband’s testimony about his adultery. However, the record shows that the trial court did not prevent Husband from testifying about his adultery. Husband had asserted his privilege against self-incrimination at his deposition, and at a pre-trial hearing, the trial court properly held that if Husband wished to waive his privilege, he would have to submit to deposition questions on the topic. Husband chose not to re-submit to a deposition and instead invoked the privilege at trial when asked questions about his alleged paramour and their ten-year affair. Therefore, there is no merit to the contention that the trial court’s ruling prevented Husband’s testimony.
5. We conclude the trial court did not abuse its discretion in the following rulings: the award of attorney’s fees; permitting evidence that the Husband enjoyed hunting as a hobby; permitting a document prepared by Wife and summarizing the sums and items she was seeking to go out with the jury; and excluding hearsay evidence of benefits available to Wife through her employment.

Judgment affirmed.


All the Justices concur, except Hunstein and Thompson, JJ., who dissent.


 See Wright v. Wright, 277 Ga. 133 (587 SE2d 600) (2003).


 260 Ga. 320 (394 SE2d 92) (1990).


 McEachern, 260 Ga. at 321 (evidence that would tend to mislead or confuse the jury may be excluded).